DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   FARIS FAKHOURY, M.D. and FARIS J. FAKHOURY, M.D., P.A.,
                         Appellants,

                                      v.

  NEIL GREENBERG and AUGUSTA GREENBERG, his wife, BRANDT
  DELHAMER, M.D., EMERGENCY SPECIALISTS OF WELLINGTON,
      INC., and WELLINGTON REGIONAL MEDICAL CENTER,
                       INCORPORATED,
                          Appellees.

                               No. 4D20-1282

                               [March 11, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge; L.T. Case
No. 50-2020-CA-000297-XXXX-MB.

   Dinah S. Stein of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, and Alex
D. Barker of Adams Coogler, P.A., West Palm Beach, for appellants.

   Lisa Levine of Lisa S. Levine, P.A., Weston, Crane A. Johnstone of
Johnstone Law, P.A., Fort Lauderdale, and Nichole J. Segal of Burlington
& Rockenbach, P.A., West Palm Beach, for appellees Neil Greenberg and
Augusta Greenberg, his wife.

PER CURIAM.

   Affirmed.

WARNER, GERBER and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.